Citation Nr: 0836254	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder with depressed 
mood.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1966 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

In his substantive appeal, filed in May 2007, the veteran 
filed an informal claim seeking entitlement a total 
disability rating based upon individual unemployability.  
This issue has not been developed for appellate consideration 
and is referred to the RO for appropriate action.


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
post-traumatic stress disorder (PTSD) has been manifested by 
adequate hygiene and grooming, appropriate behavior, 
depressed mood, restricted affect, difficulty sleeping, 
hypervigilance, social detachment, intact memory, occasional 
suicidal ideation without plan, no impairment of thought 
processes or communication, no homicidal ideations, no 
evidence of psychotic symptoms, and an ability to maintain 
positive relationships.  The objective evidence of record 
does not show obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD with depressed mood have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

The veteran's claim herein arises from his disagreement with 
the initial evaluation assigned to his PTSD with depressed 
mood following the grant of service connection.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, he was provided with a 
VA examination to ascertain the presence and severity of his 
PTSD.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).



A.  Schedular Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2007); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in 


determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).  Id.

In the April 2006 rating decision, the RO granted service 
connection for PTSD with depressed mood and assigned thereto 
an initial evaluation of 50 percent, effective from August 
24, 2005.  See 38 C.F.R. § 3.400 (2007).  The veteran 
subsequently filed a timely appeal of this decision seeking a 
total initial disability rating.  In support of his claim, 
the veteran submitted more evidence to the RO, which 
triggered the RO to issue another rating decision in June 
2006.  In this rating decision the RO denied any increase and 
continued the grant of 50 percent for the veteran's service-
connected PTSD.  

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in 


adapting to stressful circumstances, including work or a 
work-like setting; and the inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  A GAF score 
of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  A GAF of 31-40 is defined 
as exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., a depressed man that avoids friends, neglects 
family, and is unable to work; a child that frequently beats 
up younger children, is defiant at home, and is failing at 
school).  Id. 

In January 2006, a VA examination for PTSD was conducted.  
The examination report noted that the veteran was diagnosed 
with PTSD in October 2005, and that he had been receiving 
outpatient treatment since November 2005.  He did not have a 
history of any psychiatric hospitalizations.  After being 
discharged from active service, the veteran worked at an 
automotive parts warehouse for 31 years.  The veteran 
reported a history of functioning adequately in his 
employment as long as others did not disturb or upset him.  
Beyond a few verbal confrontations with co-workers over union 
issues, the veteran did not report any problems while he was 
working.  He retired in 2001, and is currently performing odd 
jobs for a friend who owns a car wash.

At the time of this examination, the veteran had been 
divorced twice, but described his relationship with his wife 
as positive.  He had three adult children, with whom the 
veteran also reported having positive relationships.  He was 
active in his church and had friends from this church.  He 
also enjoyed fishing and reading.  The examiner noted that 
the veteran did not have a history of suicide attempts, 
substance abuse, or legal problems; however, he did report a 
past history of getting into fights that he did not initiate.

Mental status examination revealed the veteran to have 
adequate hygiene and grooming.  His behavior was appropriate.  
There was no evidence of psychotic symptoms, and no 
impairment of thought processes or communication.  His memory 
appeared intact, and he denied any current suicidal or 
homicidal ideations, although he reported suicidal ideations 
when he started treatment the previous year.  His affect was 
depressed, anxious and tense, and he was tearful when 
discussing his combat.

According to the examiner's assessment, the veteran's PTSD 
included symptoms such as, the veteran avoiding 
conversations, activities, or places that aroused 
recollections of his military service; a restricted range of 
affect; a sense of a foreshortened future; social detachment; 
markedly diminished interest or participation in significant 
activities; hypervigilance; sleep difficulties; irritability 
and anger problems; attention and concentration difficulties; 
and an exaggerated 


startle response.  The examination report concluded with a 
diagnosis of PTSD, with a depressed mood, and listed a GAF 
score of 45, reflecting serious chronic PTSD symptoms 
resulting from the veteran's combat experiences, accompanied 
by depressive symptoms and significant impairment in social 
functioning.  

In VA treatment and private treatment records, dated from 
February 2006 until the most recent in February 2007, the 
veteran's PTSD was shown to have been manifested by 
depression, nightmares, crying episodes, paranoia, anxiety, 
intrusive thoughts, fatigue, poor concentration, occasional 
suicidal ideations with no plans, anger, flashbacks, 
hyperarousal, trust issues, and difficulties sleeping.  A 
treatment report dated in January 2007, listed the veteran's 
GAF score as 45.

The veteran was deemed unemployable in letters dated in June 
2006, January 2007, and February 2007, from his licensed 
clinical social worker.  In the February 2007 letter, it was 
also noted that the veteran and his wife had separated, but 
that his PTSD symptoms remained largely the same.  In a 
subsequent letter dated in February 2007, it is noted that 
the veteran had been experiencing "increased symptoms" over 
the past month.  The same letter noted that the veteran was 
rehabilitating from open-heart surgery in November 2006, and 
that he was now able to become more active again in group and 
individual therapy.  While he was assigned a GAF score of 35-
40, his listed symptoms were, again, largely the same.  
Finally, in the most recent evidence of record dated February 
27, 2007, the veteran was noted as experiencing fluctuating 
anger, severe depression, chronic or increasing paranoia, and 
nightmares.  

Based on a review of the veteran's claim folder, the Board 
finds a rating in excess of 50 percent for the veteran's 
service-connected PTSD is not warranted.

Since the initial grant of service connection, the veteran's 
GAF scores have migrated from 50 to, most recently, 35-40.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 


an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2007); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

A review of the medical evidence of record reveals that the 
veteran's PTSD has manifested by adequate hygiene and 
grooming, appropriate behavior, depressed mood, restricted 
affect, difficulty sleeping, hypervigilance, social 
detachment, intact memory, occasional suicidal ideation 
without plan, no impairment of thought processes or 
communication, no homicidal ideations, no evidence of 
psychotic symptoms, and an ability to maintain positive 
relationships.  Though he is currently separated from his 
wife, he reported positive relationships with each of his 
three children, and having friends from church.  Moreover, a 
February 2007 treatment letter noted that he was actively 
involved with helping a USMC comrade who served at Khe Sanh.  
In addition, the veteran adequately functioned at work for 31 
years before retiring, and the record indicates that he 
continues to perform odd jobs for a friend of his.  Thus, 
while the veteran's PTSD is shown to result in occupational 
and social impairment, this level of disability is currently 
compensated by the assigned 50 percent disability rating.

The veteran did not exhibit occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and the inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  

The preponderance of the evidence of record does not show 
occupational and social impairment that meets the criteria 
for a rating in excess of 50 percent for the disability at 
issue at any time since August 24, 2005.  Id.; Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus, the Board finds that 
the objective medical evidence of record does not support an 
evaluation in excess of 50 percent at any time since the 
initial grant of service connection.

B.  Extraschedular Rating

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
rating schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2007).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2007).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional 
or unusual' factors which render application of the schedule 
impractical.").  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology 
of the veteran's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

The Board finds that the veteran's disability picture is not 
so unusual or exceptional in nature as to render his 50 
percent rating for PTSD inadequate.  The veteran's PTSD was 
evaluated as a mental disability pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411, the criteria of which is found 
by the Board to specifically contemplate the level of 
occupational and social impairment caused by his disability.  
Id.  As noted in the above section, the veteran submitted 
evidence demonstrating that his most recent GAF assessment 
resulted in a score of about 35-40, indicating major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  However, "[a]lthough 
certain symptoms must be present in order to establish the 
diagnosis of PTSD ... it is not the symptoms, but their 
effects, that determine the level of impairment."  See 
Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (citing 61 
Fed. Reg. 52,695, 52,697 (1996) and holding that § 4.130 
"'is a reasonable and permissible construction of 38 U.S.C. 
§ 1155'").

As noted by the VA examiner in January 2006, the veteran's 
PTSD is marked by intrusive thoughts, a restricted range of 
affect, dread, social detachment, hyper-vigilance, sleep 
difficulties, irritability or anger, attention or 
concentration problems, and an excessive startle response.  
With this said however, the veteran retired from work after 
31 years of functioning adequately in his place of employment 
and continues to work from time to time; maintains positive 
social and familial relationships; does not have a history of 
suicide attempts, substance abuse, or legal problems; and 
there is no evidence of psychotic symptoms or impairment of 
thought process or communication.  When comparing this 
disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the veteran's 
experiences are congruent with the disability picture 
represented by a 50 percent disability rating for PTSD.  The 
criteria for a 50 percent rating reasonably describe the 
veteran's disability level and symptomatology and, therefore, 
a schedular evaluation is adequate and no referral is 
required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see 
also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that the veteran is not 
entitled to referral for an extraschedular rating.  Thun, 22 
Vet. App. at 115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


